Examiner’s Reason for Allowance
1.	The following is an examiner’s statement of reasons for allowance: In regards to claims 1 and 14, the prior art fails to disclose wherein the inductive element placed in parallel with the at least one primary is configured to restrict the variation of an inductance loading of the power converter unit in the event of the number of transformers changing and a lower control frequency is fixed.
Regarding to claims 10, the prior art fails to disclose controlling an operating frequency of the inductive element by closed loop control of voltage appearing on said inductive element; restricting variation in inductance for said plurality of transformers and power outputs using said inductive element, wherein the inductive element is configured to restrict variation of an inductance loading of the power converter unit when a number of transformers in the plurality of transformers changes; and changing an operating frequency of the inductive element when the number of transformers in the plurality of transformers changes and an expected power of the plurality of transformers changes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN TRAN whose telephone number is (571)270-1269.  The examiner can normally be reached on Flex: M-F 8-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Tran/Primary Examiner, Art Unit 2838